Citation Nr: 9933440	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-29 862	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969 and from November 1969 to November 1986.  This case came 
before the Board on appeal of a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  At his personal hearing before the 
undersigned in Las Vegas, Nevada, in July 1999, the veteran 
signed a statement that he was withdrawing all issues except 
for entitlement to service connection for PTSD.  The veteran 
also submitted a statement at the hearing waiving RO 
consideration of the additional evidence submitted at the 
hearing.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained by VA.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 
1991); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board also finds that all 
available evidence necessary for an equitable decision on 
this issue has been obtained.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991). 

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999).

The veteran's service medical records do not reveal any 
evidence of PTSD.  On his final service discharge medical 
history report in September 1986, the veteran's only 
complaint was of trouble sleeping; his psychiatric condition 
was noted to be normal on examination in September 1986.  
Also on file are multiple operational reports for the 4th 
Infantry Division for 1968 and 1969.  These records do not 
mention the veteran by name and only mention the 704th 
Maintenance Battalion in a citation that indicates that the 
Battalion distinguished itself by providing outstanding 
maintenance and repair parts support to combat forces of the 
4th Infantry Division, including during the Battle of Dak To 
and the TET Offensive, while in Vietnam during the period 
from November 1, 1967, to November 30, 1968.  

The record contains medical evidence, beginning in May 1996, 
showing that the veteran has been found to have PTSD due to 
service stressors.  It was noted by a VA physician in June 
1996 that the triggering factor for the current exacerbation 
of the veteran's PTSD was related to his notification in mid 
1996 of a transfer to an assignment that required the veteran 
to wear a uniform and carry a gun.  
Letters from the United States Marine Corps and the United 
States Army and Joint Services Environmental Support Group, 
dated in 1996 and 1997, do not contain any verification of 
alleged stressors.

The veteran testified at his July 1999 hearing before the 
undersigned that he was exposed to artillery attacks 2-3 
times a month while in Vietnam; that he saw someone die as a 
result of the artillery attacks; that he participated in 
killing 6-7 people in Vietnam; that he saw dead bodies while 
in Vietnam; that he was subjected to bombing while at a 
hospital in Beirut; that he saw dead bodies coincident to his 
duties at a Navy hospital in Bethesda, Maryland and that his 
recent problems with PTSD were triggered by his transfer to a 
new position at work in 1996 in which he would have to wear a 
uniform and carry a gun.

The Board notes that there is no indication in the medical 
evidence that the veteran has PTSD as a result of any of his 
alleged non-combat stressors.  The June 1996 statement from a 
VA physician showing a diagnosis of PTSD indicates that the 
veteran's nightmares and flashbacks focus on firefights, 
ambushes and booby traps during his service in Vietnam.  With 
respect to the veteran's alleged combat stressors, the record 
reflects that he did not receive any award or decoration 
indicative of combat.  Moreover, the record contains no other 
corroboration of the veteran's participation in combat.  
Information corroborative of the stressors alleged by the 
veteran is not contained in the records supplied by the 
veteran involving activities of the 4th Infantry Division.  
In his testimony before the undersigned in July 1999 and in 
his other statements of record concerning the service 
stressors supporting the diagnosis of PTSD, the veteran was 
unable to provide the name of any individual who was killed 
or wounded or other specific information which would permit a 
meaningful search of records to corroborate a stressor 
supporting the diagnosis of PTSD.  

Without evidence establishing that the veteran engaged in 
combat with the enemy or corroborating evidence of a stressor 
supporting the diagnosis of PTSD, the claim must be denied.

	
ORDER

Service connection for PTSD is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

